Citation Nr: 1233837	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  07-06 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for frostbite residuals of the bilateral hands and feet and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) from April 2005 and March 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim for service connection for frostbite residuals to the bilateral hands and feet.

In July 2012, the Veteran testified before the Board at a hearing held at the RO.  A copy of the transcript is contained in the claims file.

The issue of entitlement to service connection for frostbite residuals to the bilateral hands and feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO denied service connection for frostbite residuals to the hands and feet.  The Veteran was notified of the decision and of his right to appeal but did not file a timely appeal. 

2.  The evidence added to the record since the last final decision in March 2003 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection and creates a reasonable possibility of an allowance of the claim.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied service connection for frostbite residuals to the hands and feet is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for frostbite residuals to the hands and feet.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for frostbite residuals to the hands and feet is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran contends that while stationed in Germany in the winter and spring of 1974, he suffered from frostbite to his hands and feet when he was stationed outdoors working as a cannon cocker in field artillery.  He contends that he sought treatment for his frostbite injuries at the base and at a hospital in Normburg, Germany.  He contends that he currently suffers from a hot/cold sensation in his hands and feet, his feet swell, and he has circulation trouble in his extremities. 

The RO denied the Veteran's claims for service connection for frostbite residuals to the hands and feet in a March 2003 rating decision.  At the time of the March 2003 decision, the RO found that there was no indication of treatment for frostbite while in service.  The Veteran had not stated how he had suffered from frostbite in service or listed his current frostbite residuals.  The claim was denied and the Veteran did not file a timely notice of disagreement.

Although in the April 2005 and March 2006 rating decisions on appeal, the RO declined to reopen the Veteran's claim for service connection for frostbite residuals to the hands and feet, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the previous decision became final because the Veteran did not file a timely appeal. 

The claim for service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his claim in January 2005.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision in March 2003 consisted of the Veteran's statements, VA and private treatment records, and his service treatment records.  Previous evidence included VA treatment records that recorded the Veteran's reported history of frostbite while in service in 1974, without any details of service or indication of current subjective or objective symptoms.

After a review of all the evidence, the Board finds that the evidence received since the last final decision in March 2003 is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating his claim. 
Newly received evidence includes the Veteran's testimony at his July 2012 hearing, at which time he reported symptoms to include a cold/hot feeling in his hands and feet.  When reviewing the evidence at the time of the last final decision, there was no report of these specific symptoms.  Moreover, since the 2003 final decision, the VA is in receipt of numerous medical records, many of which detail his diagnosis of rheumatoid arthritis and related symptoms of myalgias in the extremities.  Finally, a 2002 VA treatment record, not previously before the Board, reflects an ultrasound obtained due to the Veteran's previous history of frostbite and his symptoms of numbness and swelling in the lower extremities.  The result of the ultrasound was a finding of relatively moderate arterial disease in the lower extremities.  One aspect of the previous denial was lack of any current diagnosis related to previous frostbite or symptoms upon which to obtain a diagnosis.  It is possible that such a diagnosis may now exist.  Thus, the Board finds that the new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.303.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for service connection for frostbite residuals to the hands and feet is reopened.  To that extent only, the appeal is allowed. 


ORDER

As new and material evidence sufficient to reopen a claim for service connection frostbite residuals of the bilateral hands and feet has been received, the Veteran's previously-denied claim is reopened.






REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran contends that while stationed in Germany in the winter and spring of 1974, he suffered from frostbite to his hands and feet when he was stationed outdoors working as a cannon cocker in field artillery.  He contends that he sought treatment for his frostbite injuries at the base and at a hospital in Normburg, Germany.  He contends that he currently suffers from a hot/cold sensation in his hands and feet, his feet would swell, and he had circulation trouble in his extremities. 

Service treatment records do not reflect complaints or treatment for frostbite.  However, on September 1973 entrance examination and on October 1976 separation examination, the Veteran reported having cramps in his legs.  Although the Veteran contends that he was treated for frostbite at a hospital in Germany, the National Personnel Records Center has confirmed that there are no additional records, to include hospital record from Normburg, Germany, or morning reports or sick call reports, related to the Veteran from February through April of 1974.

Post-service treatment records reflect that the Veteran has been diagnosed with a variety of different disabilities and diseases that may or may not be related to his reported frostbite residuals.  However, there have also been a number of intervening injuries and diseases.  In November 1984, he was involved in a car accident which resulted in back pain that radiated down his legs.  In December 1996, he reported having achy, flu-like symptoms.  He had paresthesia-type symptoms of the left upper extremity and right lower extremity for months.  The assessment was arthritis, rule out inflammatory arthritis.  In January 2002, it was noted that in the past, he had torn his rotator cuff of his left shoulder with healed malalignment, and that he had torn his MCL in his right knee.  At the time, he also reported having had frostbite to his feet while in service, as well as a fracture to the left hand.  The diagnosis was arthropathy of the left shoulder, low back, bilateral knees, and hands.  In March 2002, he was diagnosed with radiculopathy due to degenerative disc disease of the lumbar spine.  In November 2002, he was diagnosed with relatively moderate arterial disease involving the lower extremities found on ultrasound.  The ultrasound was taken in part due to his history of reported frostbite residuals.  In February 2003, he was assessed for bilateral leg pain.  He would have numbness if he sat for a long period of time, mostly in the right calf.  His right foot would occasionally feel dead at night.  Physical examination resulted in a diagnosis of bilateral leg pain with ambulation that was not related to vasculogenic cluadication but was most likely neurogenic possibly from his back.  In March 2008, he was diagnosed with rheumatoid arthritis.  He had pain/stiffness in his hands, shoulders, and elbows.  He was noted to have a history of polyarticular rheumatoid arthritis since the early 1970s.  After two months of treatment, his joint pain was feeling better.  He complained of neuropathy in the lower extremities which was thought to probably be due to diabetes mellitus.  In August 2008, he reported having pain in his back and joints, including his hands, knees, ankles, feet, and elbows.  His feet would swell while he was driving and would go numb.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran is competent to state that he suffered from cold residuals while stationed in Germany, and there is current indication of a number of diagnoses that may or may not be related to the reported cold residuals.  To date, a VA examiner has not offered an opinion as to whether his reported symptoms, to include cold/hot feeling in the hands and feet, arthritis, and poor extremity circulation, are related to the reported frostbite in service.  Thus, the Board finds that an opinion is necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim for service connection for residuals of frostbite to the hands and feet.   After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current symptoms of hot/cold sensation in the hands and feet, arthritis/rheumatoid arthritis, and poor circulation in the extremities, were caused by the Veteran's service, specifically, his contentions that he suffered from frostbite while in service?  

The examiner should take into account the many diagnoses throughout the years, including lumbar radiculopathy, diabetes mellitus and neuropathic pain, arterial disease of the lower extremities, and rheumatoid arthritis.  The examiner should take into account the service treatment records that show reports of cramps in the legs upon entrance and separation from service, as well as the Veteran's contentions of symptoms since service.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

A complete rationale should accompany all opinions provided.  

If the examiner cannot provide the requested opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the claimed disabilities or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


